Citation Nr: 0215786	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-17 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for angina as secondary to 
the veteran's service-connected bronchitis with chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for angina.

A hearing was held before a hearing officer at the RO in 
April 1996, at which time the veteran made a claim for 
entitlement for the benefit addressed in this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's current symptoms consistent with angina are 
not aggravated by his service-connected bronchitis with COPD.


CONCLUSION OF LAW

Angina is not proximately due to or the result of the 
veteran's service-connected bronchitis with COPD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was informed 
of the laws and regulations pertinent to establishing service 
connection as secondary to an already service-connected 
disability in the July 1999 Statement of the Case (SOC) and 
September 2001 Supplemental SOC (SSOC).  He was notified of 
VA's heightened duty to assist with the development of his 
claim by letter in September 2001.  The September 2001 
informed him that VA would try to help him by getting such 
things as medical records, employment records, or records 
from other Federal agencies but that the veteran had to give 
enough information about the records so that a request could 
be made.  He was also informed that it was his responsibility 
to make sure that the records were received.  The Board finds 
that VA's duties to assist the claimant and to notify him of 
the evidence necessary to substantiate his claim have been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In the instant case, the 
evidence of record consists of medical records detailing the 
veteran's current disabilities, and examination reports and 
physician statements as to a relationship between any of his 
current disabilities.  The veteran has not provided any 
information that identifies additional evidence in support of 
his claim.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection Claim

The veteran contends, in essence, that his service-connected 
disability of bronchitis with COPD is aggravating his angina.  
However, after a complete and thorough review of the 
evidence, the Board finds that his contention is not 
supported by the evidence, and that his claim fails.

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. §§ 1110 (West Supp. 
2002), 38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The determination of the merits of the 
claim must be made as to whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board notes that evidence supporting a claim or being in 
relative equipoise is more than evidence that merely suggests 
a possible outcome.  Instead, there must be at least an 
approximate balance of positive and negative evidence for the 
veteran to prevail.  Id. at 56.

The Board has reviewed all the evidence of record.  The 
evidence of record reveals that the veteran is service 
connected for bronchitis with COPD, for which he is evaluated 
as 100 percent disabled.  In September 1998, a private 
physician submitted a statement on behalf of the veteran that 
reflects that, based on his treatment of the veteran's 
bronchitis for the preceding year, the private physician 
found it more likely than not that the veteran's bronchial 
symptoms caused or at least aggravated his angina condition.  
The veteran was afforded a VA Heart Exam in March 1999.  The 
examination report reflects that COPD will make the heart 
work harder to provide oxygen for the body and the increased 
stress on the heart will increase cardiac work, and that will 
cause angina.  But the examination report indicates that in 
the veteran's case, his bronchitis or COPD does not cause his 
coronary artery disease.

The veteran was afforded a VA Respiratory Exam in January 
2001.  The examination report reflects that the VA examiner 
did not agree that the veteran's respiratory symptoms were 
aggravating coronary artery disease symptoms.  The 
examination report further reflects that the VA examiner 
stated that the veteran has a history of coronary artery 
disease, had a bypass twice and multiple heart 
catheterizations, but no recent stress test data indicated 
ongoing ischemia.  The examiner did indicate that the 
veteran's symptoms did sound like angina but, in his opinion, 
the veteran's respiratory conditions were not aggravating the 
cardiac conditions.  The veteran was also afforded a VA Heart 
Exam in January 2001.  The examination report reflects that 
the veteran did seem to have some symptomatic angina.

The private physician submitted another statement on behalf 
of the veteran's claim in April 2002.  The statement reflects 
that the private physician indicated that he could confirm 
that the veteran's chronic bronchial distress was aggravating 
his COPD and angina.

The veteran's private physician has indicated that, based on 
his treatment of the veteran, he felt that the veteran's 
bronchitis either caused his angina or aggravated it.  The 
private physician does not offer any supportive clinical data 
or even a clear rationale for his opinion.  In contrast, the 
VA physician clearly took into account the veteran's cardiac 
history when coming to the determination that the veteran's 
bronchitis with COPD has not caused or aggravated his 
symptoms consistent with angina.  Accordingly, the Board 
assigns more probative value to the medical opinion for which 
clinical data is used in support, as opposed to a conclusory 
statement being given.  See e.g. Bloom v. West, 12 Vet. 
App. 185 (1999).  Therefore, the Board finds that the 
preponderance of the evidence of record is against a finding 
that angina is proximately due or the result of the veteran's 
service-connected bronchitis with COPD.  See 38 C.F.R. 
§ 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  
Therefore, service connection for angina is not warranted.

The Board notes that the veteran argues in March 2002 
correspondence that the statement from his private physician 
that indicated that his angina is aggravated by his 
bronchitis balances the VA physician's finding to the 
contrary, and, as such, the benefit of the doubt should be 
applied.  The benefit of doubt doctrine is utilized when then 
evidence of record creates a substantial doubt and is not a 
means of reconciling an actual conflict or a contradiction in 
the evidence.  38 C.F.R. § 3.102 (2001).  As was done in the 
instant situation, part of the Board's duties is to analyze 
the credibility and probative value of the evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  As the probative 
value of the differing medical opinions was considered, the 
Board cannot agree with the veteran's contentions that the 
two opinions balance each other such that the benefit of the 
doubt doctrine is applicable.

Furthermore, with specific regard to the veteran's 
contentions that his angina is aggravated by his service-
connected bronchitis with COPD, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  His statements regarding the 
aggravation of his angina are insufficient.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

For the reasons stated above, the Board concludes that the 
evidence of record does not support a finding that the 
veteran's angina is proximately due to, a result of, or 
aggravated by his bronchitis with COPD.  Thus, the 
preponderance of the evidence is against his claim, and 
service connection for angina, as secondary to his service-
connected bronchitis with COPD is not warranted.  The Board 
has considered the doctrine of reasonable doubt, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for angina, as secondary to bronchitis 
with COPD, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

